DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 08/11/2020 is being considered in the examination of this application.
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “21” has been used to designate both a peripheral edge in FIGS. 3-6 and 8-9 as well as what appears to be mounting means connecting the front frame to the mounting element in FIG. 7.  
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 17.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
5.	The disclosure is objected to because of the following informalities: 
	a.	para. [0016]: the term “1and” should be rewritten as --1 and--.
Appropriate correction is required.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mounting element in claims 1 and 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
8.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: assembly means in claims 1 and 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 2-4, 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 2, lines 1-3, recites the limitation “said outer wall comprises a mounting element extending inside the anterior part and projecting from an inner surface of the anterior part” which renders the claim uncertain, since the mounting element is positively recited in claim 1 and appears to be the same mounting element considering the applicant’s disclosure. It appears that the applicant intended on reciting the mounting element in a similar manner as recited in 11 and for these reasons the mounting element shall be interpreted as the same mounting element as positively recited in claim 1.
12.	Claim 8, lines 1-2, recites the limitation “the front frame comprises at least two radial parts, said radial parts being joined to one another by removable fastening elements” rendering the claim uncertain, since claim 1, lines 15-18, recites an anterior part nacelle having a front frame connected to a mounting element and the mounting element being connected to the outer wall via the assembly means and per the applicant’s disclosure, specifically the embodiment shown in FIG. 9, does not include a mounting element 7 that is separate from the radial parts 24 and 25. Therefore, as it is best understood claim 1 is not generic to all embodiments, in particular the embodiment shown in FIG. 9. Further, the second radial part while being disclosed and claimed as a radial part, appears to be merely be a straight and downwardly extending frame absent of any further illustrations proving that radial part 25 is also so substantially radial such as part 24. The recited limitations shall be examined accordingly. Similarly, claim 16 which depends from claim 10, is unclear for the same reasons. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claim(s) 1-2, 5-6 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delsol et al. (US 2020/0290747 A1), hereinafter “Delsol”.
15.	Regarding Claim 1, Delsol discloses an anterior part of a nacelle of a propulsion assembly of an aircraft (Abstract and paras. [0004]-[0005]; anterior part of a nacelle as seen in FIGS. 1-2), said anterior part having a front end allowing air to enter and a rear end intended to be connected to a remainder of the nacelle (a front end for allowing air V into the nacelle and by definition the nacelle having a rear end at the rear of the nacelle), said anterior part comprising: 
an air intake lip (4) disposed at said front end and comprising a leading edge and an outer part and an inner part that are delimited by said leading edge (a leading edge, outer part and inner part delimited by the leading edge as seen in FIG. 2), 
an outer panel (2) that extends the outer part of the air intake lip (FIG. 2), said outer panel and said outer part of the air intake lip together forming an outer wall of the anterior part (an outer wall formed by outer panel 2 and the outer part of the intake lip 4 as seen in FIG. 2), an inner structure (1) extending the inner part of the air intake lip (FIG. 2), 
a front frame (3) disposed behind the air intake lip (4) and connecting (FIG. 2) said outer wall to said air intake lip (4) or to said inner structure (1), said front frame comprising a first peripheral edge (a first peripheral edge such as a portion of frame 3 in proximity to mounting element 14 as seen in FIG. 3) connected (FIG. 2) to said outer wall, and a second peripheral edge (a second peripheral edge such a portion of frame 3 in proximity to another mounting plate 22 as seen in FIG. 3) connected (FIG. 2) to at least one of said inner structure (11) or the inner part of the air intake lip (FIG. 1), 
wherein said front frame (3) and a mounting element (14) to mount said outer wall of the anterior part are connected to one another by assembly means (12) located in an inner zone of said anterior part such that said assembly means (12) do not penetrate said outer wall (Fig. 3), said mounting element formed as a bracket or a fastening tab (mounting element 14 formed as a bracket and a fastening tab as seen in FIG. 3).
16.	Regarding Claim 2, Delsol discloses the nacelle anterior part according to claim 1, in which said outer wall comprises a mounting element (14) extending inside the anterior part (FIG. 3) and projecting from an inner surface of the anterior part (mounting element 14 projecting from an inner surface and towards frame 3 as seen in FIGS. 2-3), said first peripheral edge of the front frame being connected to said mounting element by said assembly means (12).
17.	Regarding Claim 5, Delsol discloses the nacelle anterior part according to claim 1, in which the assembly means are added fasting elements (para. [0038]; assembly means 13/15 disclosed as fastening elements such as rivets).
18.	Regarding Claim 6, Delsol discloses the nacelle anterior part according to claim 5, in which the assembly means are rivets (para. [0038]).
19.	Regarding Claim 18, Delsol discloses a nacelle of an aircraft propulsion unit, comprising an anterior part according to claim 1 (see the discussion above, regarding 1).

Claim Rejections - 35 USC § 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claim(s) 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al. (US 2020/0290747 A1), in view of Stewart, III (US 2012/026062 A1), hereinafter “Stewart”.
22.	Regarding Claim 3, Delsol discloses the nacelle anterior part according to claim 2, in which the mounting element (14) is a piece added to said outer wall (FIG. 3), and assembled to said outer wall by fastening means (para. [0038]; mounting element 14 attached to the outer wall via fastening means 13/15 which sit flush with the outer wall as seen in FIG. 3).
	Stewart discloses an anterior part of a nacelle (Abstract and FIGS. 2-4) comprising a mounting element (405) is a pieced added to said outer wall (305), and assembled to said outer wall by non-penetrating fastening means, for example by welding (para. [0033]; mounting element 405 attached to outer wall 305 by non-penetrating fastening means such as welding without the need of mechanical fasteners).
	it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Delsol such that the mounting element is assembled to said outer wall by non-penetrating fastening means. In doing so, a nacelle benefits from utilizing means that does not adversely affect the aerodynamic properties of the nacelle such as disrupting the laminar flow of the exterior of the nacelle, minimizing drag, and reducing the number of parts that can possibly serve as FOD and adversely affect the performance of the nacelle as well as the safety of the aircraft. 
23.	Regarding Claim 4, Delsol discloses the anterior part according to claim 2.
	Delsol is silent regarding the mounting element is formed in one piece with the air intake lip or the outer panel, or the air intake lip and the outer pane.
	Stewart discloses an anterior part of a nacelle (Abstract and FIGS. 2-4) comprising of a mounting element being formed in one piece with the outer panel (para. 0033]; mounting element being coupled to outer panel via welding which allows the mounting element and the outer panel forming as one piece). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Delsol to use the arrangement Stewart, as a known arrangement of a mounting element and outer panel formed of one piece for the purpose of optimizing the structural characteristics of an anterior part of a nacelle as well as reducing the part counts and assembly complexity, including weight reduction benefits to the nacelle. 
24.	Regarding Claim 10, Delsol discloses an anterior part of a nacelle of a propulsion assembly of an aircraft (Abstract and paras. [0004]-[0005]; anterior part of a nacelle as seen in FIGS. 1-2), said anterior part having a front end allowing air to enter and a rear end intended to be connected to a remainder of the nacelle (a front end for allowing air V into the nacelle and by definition the nacelle having a rear end at the rear of the nacelle), said anterior part comprising: 
an air intake lip (4) disposed at said front end and comprising a leading edge and an outer part and an inner part that are delimited by said leading edge (a leading edge, outer part and inner part delimited by the leading edge as seen in FIG. 2), 
an outer panel (2) that extends the outer part of the air intake lip (FIG. 2), said outer panel and said outer part of the air intake lip together forming an outer wall of the anterior part (an outer wall formed by outer panel 2 and the outer part of the intake lip 4 as seen in FIG. 2), an inner structure (1) extending the inner part of the air intake lip (FIG. 2), 
a front frame (3) disposed behind the air intake lip (4) and connecting (FIG. 2) said outer wall to said air intake lip (4) or to said inner structure (1), said front frame comprising a first peripheral edge (a first peripheral edge such as a portion of frame 3 in proximity to mounting element 14 as seen in FIG. 3) connected (FIG. 2) to said outer wall, and a second peripheral edge (a second peripheral edge such a portion of frame 3 in proximity to another mounting plate 22 as seen in FIG. 3) connected (FIG. 2) to at least one of said inner structure (11) or the inner part of the air intake lip (FIG. 1), 
wherein said out wall comprises a mounting element (14), the mounting element being formed in one piece (FIG. 3), said front frame (3) and a mounting element (14) to mount said outer wall of the anterior part are connected to one another by assembly means (12) located in an inner zone of said anterior part such that said assembly means do not penetrate said outer wall (Fig. 3).
Delsol is silent regarding the mounting element before formed in one piece with the intake lip, outer panel or the intake lip and the outer panel. 
Stewart discloses an anterior part of a nacelle (Abstract and FIGS. 2-4) comprising of a mounting element being formed in one piece with the outer panel (para. 0033]; mounting element being coupled to outer panel via welding which allows the mounting element and the outer panel forming as one piece). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Delsol to use the arrangement Stewart, as a known arrangement of a mounting element and outer panel formed of one piece for the purpose of optimizing the structural characteristics of an anterior part of a nacelle as well as reducing the part counts and assembly complexity, including weight reduction benefits to the nacelle. 
25.	Regarding Claim 11, modified Delsol discloses (see Delsol) the nacelle anterior part according to claim 10, in which said outer wall comprises a mounting element (14) extending inside the anterior part (FIG. 3) and projecting from an inner surface of the anterior part (mounting element 14 projecting from an inner surface and towards frame 3 as seen in FIGS. 2-3), said first peripheral edge of the front frame being connected to said mounting element by said assembly means (12).
26.	Regarding Claim 12, modified Delsol discloses (see Delsol) the nacelle anterior part according to claim 10, in which the mounting element is a bracket, a stiffener element or a fastening tab (mounting element 14 formed as a bracket and a fastening tab as seen in FIG. 3).
27.	Regarding Claim 13, modified Delsol discloses (see Delsol) the nacelle anterior part according to claim 10, in which the assembly means are added fastening elements (para. [0038]; assembly means 13/15 disclosed as fastening elements such as rivets).
28.	Regarding Claim 14, modified Delsol discloses (see Delsol) the nacelle anterior part according to claim 10, in which the assembly means are rivets (para. [0038]).
29.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al. (US 2020/0290747 A1), in view of Wittman et al. (US 2020/0031487 A1), hereinafter “Wittman”.
30.	Regarding Claim 7, Delsol discloses the nacelle anterior part according to claim 1.
	Delsol is silent regarding a connected between first peripheral edge and the outer wall via welding, soldering or gluing.
	Wittman et al. discloses an anterior part of a nacelle (Wittman Abstract and FIG. 1) comprising a peripheral edge of a front frame is connected to the outer wall by welding (para. [0023]; peripheral edge 64 of front frame 60 connected to outer wall 56 via welding). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Delsol to use the arrangement of Wittman, as a known arrangement of a front frame peripheral edge welded to an outer wall for the purpose optimizing the structural characteristics of an anterior part of a nacelle as well as reducing the part counts and assembly complexity, including weight reduction benefits to the nacelle.

31.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al. (US 2020/0290747 A1), in view of Alstad et al. (US 10221765 B2), hereinafter “Alstad”.
32.	Regarding Claim 8, Delsol discloses the nacelle anterior part according to claim 1.
	Delsol is silent regarding radial parts.
	Alstad discloses an anterior part of a nacelle (Alstad Abstract and FIG. 3) wherein the front frame comprises at least two radial parts, said radial parts being joined to another by removable fastening elements (see annotated FIG. 3 below for two radial parts of a front frame being joined to another by removable fastening elements).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Delsol to use the arrangement of Alstad, as a known arrangement of a front frame with removably joined radial parts for the purpose of providing modularity and the ability to easily and quickly remove portions of an anterior nacelle that require replacement, repair or inspection. 
[AltContent: arrow][AltContent: textbox (First Radial Part)][AltContent: textbox (Second Radial Part)][AltContent: arrow]
    PNG
    media_image1.png
    309
    533
    media_image1.png
    Greyscale

FIG. 3 

33.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al. (US 2020/0290747 A1), in view of Amorosi et al. (US 9896190 B1), hereinafter “Amorosi”, in view of Schlipf et al. (US 9102394 B2), hereinafter “Schlipf”.
34.	Regarding Claim 9, Delsol discloses the nacelle anterior part according to claim 1.
	Delsol is silent regarding the outer panel having a Y shape and the lip and the outer panel being assembled by nesting. 
	Amorosi discloses an aerodynamic leading edge region of an aircraft component (Amorosi Abstract and FIG. 4) wherein a mounting element is connecting tab formed in the outer panel having a Y shape (mounting element 4 of front frame 12 is a connecting tab formed in the outer panel 2a and having a Y shape as seen in FIG. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Delsol to use the arrangement of Amorosi, as a known arrangement of a mounting elements formed in an outer panel having a Y shape for the purpose of optimizing the structural properties of an anterior part of a nacelle as well as reducing the design complexity and the overall number of parts for the nacelle. 
	Modified Delsol is silent regarding nesting.
	Schlipf discloses an aerodynamic leading edge region of an aircraft component (Schlipf Abstract and FIG. 1) wherein the lip and the outer panel is assembled by nesting (lip 22 and outer panel 8 assembled via nesting as seen in FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Delsol to use the arrangement of Schlipf, as a known arrangement of a nested intake lip and outer panel for the purpose of optimizing the aerodynamic performance of an exterior surface of an anterior part of a nacelle (c. 6, ln. 36-46).


35.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al. (US 2020/0290747 A1) and of Stewart, III (US 2012/026062 A1) as applied to claim 10 above, and further in view of Wittman et al. (US 2020/0031487 A1).
15.	Regarding Claim 15, modified Delsol discloses the nacelle anterior part according to claim 10.
	Modified Delsol is silent regarding a connected between first peripheral edge and the outer wall via welding, soldering or gluing.
	Wittman et al. discloses an anterior part of a nacelle (Wittman Abstract and FIG. 1) comprising a peripheral edge of a front frame is connected to the outer wall by welding (para. [0023]; peripheral edge 64 of front frame 60 connected to outer wall 56 via welding). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Delsol to use the arrangement of Wittman, as a known arrangement of a front frame peripheral edge welded to an outer wall for the purpose optimizing the structural characteristics of an anterior part of a nacelle as well as reducing the part counts and assembly complexity, including weight reduction benefits to the nacelle.



36.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al. (US 2020/0290747 A1) and of Stewart, III (US 2012/026062 A1) as applied to claim 10 above, and further in view of Alstad et al. (US 10221765 B2).
37.	Regarding Claim 16, modified Delsol discloses the nacelle anterior part of claim 10.
Modified Delsol is silent regarding radial parts.
	Alstad discloses an anterior part of a nacelle (Alstad Abstract and FIG. 3) wherein the front frame comprises at least two radial parts, said radial parts being joined to another by removable fastening elements (see annotated FIG. 3 above for two radial parts of a front frame being joined to another by removable fastening elements).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Delsol to use the arrangement of Alstad, as a known arrangement of a front frame with removably joined radial parts for the purpose of providing modularity and the ability to easily and quickly remove portions of an anterior nacelle that require replacement, repair or inspection. 

38.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al. (US 2020/0290747 A1) and of Stewart, III (US 2012/026062 A1) as applied to claim 10 above, and further in view of Schlipf et al. (US 9102394 B2).
40.	Regarding Claim 17, modified Delsol discloses the nacelle anterior part according to claim 10.
	Modified Delsol is silent regarding the outer panel having a Y shape and the lip and the outer panel being assembled by nesting. 
	Amorosi discloses an aerodynamic leading edge region of an aircraft component (Amorosi Abstract and FIG. 4) wherein a mounting element is connecting tab formed in the outer panel having a Y shape (mounting element 4 of front frame 12 is a connecting tab formed in the outer panel 2a and having a Y shape as seen in FIG. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Delsol to use the arrangement of Amorosi, as a known arrangement of a mounting elements formed in an outer panel having a Y shape for the purpose of optimizing the structural properties of an anterior part of a nacelle as well as reducing the design complexity and the overall number of parts for the nacelle. 
	Modified Delsol is silent regarding nesting.
	Schlipf discloses an aerodynamic leading edge region of an aircraft component (Schlipf Abstract and FIG. 1) wherein the lip and the outer panel is assembled by nesting (lip 22 and outer panel 8 assembled via nesting as seen in FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Delsol to use the arrangement of Schlipf, as a known arrangement of a nested intake lip and outer panel for the purpose of optimizing the aerodynamic performance of an exterior surface of an anterior part of a nacelle (c. 6, ln. 36-46).




Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Vinches et al. (US 2019/0195085 A1), Vinches at al. (US 2019/0193833 A1), Porte et al. (US 2001/0003897 A1), Porte et al. (US 2018/0201387 A1), Porte et al. (US 6328258 B1), Douglas (US 2010/0065687 A1) and Hunter (US 7980515 B2) disclose anterior parts of nacelles with front frame mounting elements. 
	
Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
/Richard R. Green/Primary Examiner, Art Unit 3647